Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Response to Amendment
Applicants' replacement to the drawing, filed on 02/14/2022, is acknowledged. Applicants' amendment of the claims, filed on 02/14/2022, in response to the rejection of claims 1-17 from the final office action, mailed on 10/14/2021, by amending claims 1-2, 5-6 and canceling claims 3-4, 7 is acknowledged and will be addressed below.

Election/Restrictions
Claim 18 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation

The “for manufacturing synthetic diamond” is a use of the deposition reactor, thus the limitation is an intended use of an apparatus and does not add a patentable weight to the claimed apparatus, in other words, use of the reactor either for manufacturing synthetic diamond or for manufacturing oxide film, nitride film or any other film layer on the substrate, does not make claimed apparatus distinguished from a deposition reactor of a prior art, see the MPEP citations below.
Consequently, when a prior art teaches a deposition reactor by microwave plasma, it is sufficient meets the claimed limitations.

(2) In regards to the “at least one modulation element, the at least one modulation element being selected from: a tray…” of Claim 1,
The “the at least one” intrinsically includes one or more.
Therefore, the claim 1 defines plural reactor configurations including a reactor having one of the following combinations formed by the three elements below, herein the three elements includes tray (named “A”), gas distribution module (named “B”), and substrate cooling module (named “C”):
reactor having A, reactor having B, reactor having C, 
reactor having A, B, reactor having A, C, reactor having B, C,
reactor having A, B, C,
Consequently, when an apparatus of a prior art teaches one of the reactors above, it will be considered meeting the limitations.

(3) In regards to the “quarter-wave” of Claim 1, it will be examined inclusive of any metallic structure, as disclosed in the applicants’ specification, see the paragraph [0197] of the published instant application.

(4) MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein the tray includes at least one cooling channel connected to a cooling system and adapted to cool the tray” of Claim 10 is not clear.
Claim 10 is dependent from Claim 1. As defined in the claim 1, the tray is one of the selectable elements.
However, as discussed in the claim interpretation above, the reactor of claim 1 is constructed to have plural configuration depending on the selectable elements, thus there exist a reactor having no tray. In this case, it is not clear how the dependent claim 10 is constructed with the claim 1 without electing the tray first.
For the purpose of examination, the claim 10 will be examined as dependent from Claim 9, because the claim 9 elects the tray.


For the purpose of examination, the Claims 12-13 will be examined as dependent from Claim 11, because the claim 11 elects the gas distribution module.

(3) The “wherein the substrate cooling control module comprises positioning means and the growth support includes, on its lower surface, recesses adapted to accommodate the positioning means” of Claim 15, and “wherein the substrate cooling control module comprises positioning means mobile in vertical translation” of Claim 16 are not clear, because of the same reason of the item (1) above.
For the purpose of examination, the Claims 15-16 will be examined as dependent from Claim 14, because the claim 14 elects the substrate cooling control module.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20100012275, hereafter ‘275) in view of Grill et al. (US 20150191824, hereafter ‘824), Inglis et al. (US 20140349068, hereafter ‘068), and Oh et al. (US 20170069553, hereafter ‘553).
Regarding to Claim 1, ‘275 teaches:
Plasma processing apparatus (title), and microwaves are supplied ([0002], note the processing apparatus of ‘275 is formed by assembling plural structural components, thus the apparatus is a modular reactor, and further the plasma processing apparatus of ‘275 can be used for manufacturing synthetic diamond, see the claim interpretation above, the claimed “A microwave plasma-assisted modular deposition reactor for manufacturing synthetic diamond”);
The microwave generation unit 39 generates microwaves with a frequency of, e.g., 2.45 GHz (Fig. 2, [0071], the claimed “the reactor comprising: a microwave generator configured to generate microwaves, the frequency of which is between 300 MHz and 3000 MHz”);
Process space ([0051], the claimed “a resonant cavity formed, at least in part, by cylindrical inner walls of a reactor enclosure”);
The microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “a wave coupling module adapted to transfer the microwaves from the microwave generator to the resonant cavity in order to allow the formation of a plasma”);
a substrate holder module, in contact with a quarter-wave”);
The chamber 1 is formed not as an integral structure, but as a divisible structure in which the housing 2 and chamber wall 3 can be separated from each other. This structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]), and the upper end of the chamber wall 3 engages with the lower end of an upper plate 27 and the lower end of the chamber wall 3 engages with the upper ends of the housing 2 ([0058]), and At the upper and lower interfaces of the chamber wall 3, seal members 9a, 9b, and 9c, such as O-rings are disposed to ensure that these interfaces are airtight ([0060], the claimed “a first crown adapted to be positioned between a first enclosure part and a second enclosure part in order to change a shape and/or volume of the resonant cavity, and a first seal system, allowing for vacuum tightness and electrical continuity of the walls of the reactor enclosure, being arranged between the first crown and the first enclosure part and the second enclosure part, respectively”).

an alternative one having a different height and/or diameter ([0061]).

Consequently, even if ‘275 is silent about multiple chamber wall portions, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the first chamber wall portion having the seal system, thus to have adopted multiple wall blocks having a different height and/or diameter, into the apparatus of ‘275, for the purpose of easily adjusting the type and/or size of the gap and/or the lid (or the electromagnetic wave supply device) in accordance with the size of the target object or semiconductor wafer and/or the process object, and/or further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04 (This clearly reads into the claimed “a second crown adapted to be positioned between the second enclosure part and a third enclosure part in order to change a shape and/or volume of the resonant cavity, and a second seal system, allowing for the vacuum tightness and electrical continuity of the walls of the reactor enclosure, being arranged between the second crown and the second enclosure part and the third enclosure part, respectively”).

The examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…”.
(BOLD and ITALIC letter) of:
Claim 1: (1A) a substrate holder module, mobile in vertical translation and in rotation, in contact with a quarter-wave and including at least one fluid cooling system,
(1B) the first crown or the second crown comprising a dielectric observation window,
(1C) and a substrate cooling control module, including a removable thermal resistance gas injection device, the removable thermal resistance gas injection device comprising one or more thermal resistance gas inputs and one or more thermal resistance gas outputs.

In regards to the limitation “mobile in vertical translation and in rotation” of 1A;
‘824 is analogous art in the field of processing apparatus (title). ‘824 teaches the substrate stage driver 224 can include a motor mechanism for rotating the substrate stage support 222 to rotate the substrate stage 210 about the central Z-axis and to move substrate stage support 222 along the central Z-axis to change the position of the substrate stage surface on the central Z-axis ([0027]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the support member of ‘275, so to be rotated and also vertical moved, for the purpose of controlling uniformity of the deposited film on the susceptor.

In regards to the limitation “including at least one fluid cooling system” of 1A and the limitation of 1C;
‘068 is analogous art in the field of processing apparatus ([0007]). ‘068 teaches a substrate temperature control arrangement comprising a gas supply system 24 coupled to the gas gap 22 via a supply pipe 26 ([0051], note even if ‘068 is silent about the “removable”, it is obvious the gas supply system and supply pipe each is removable from the reactor, for the purpose of maintenance, such as cleaning or replacement), and a coolant liquid supply system 28 for cooling the substrate holder ([0051]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the gas supply system and the coolant liquid supply system, into the susceptor of ‘275, for the purpose of allowing more precise control of the substrate temperature.

In regards to the limitation of 1B;
‘553 is analogous art in the field of an apparatus for plasma process ([0002]). ‘553 teaches the viewport 220 may be included in the wall of the chamber. Since the viewport 220 includes a material such as quartz (SiO2), sapphire (Al2O3), or the like, plasma light inside the chamber may be radiated to the outside of the chamber through the viewport 220. Thus, the inside of the chamber or plasma light may be visually observed through the viewport 220, or an optical apparatus capable of detecting plasma 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a dielectric viewport on the removable chamber wall of ‘275, for the purpose of providing a visual access or mounting an optical apparatus for detecting plasma light, depending on different height and/or diameter chamber condition.

Regarding to Claim 5,
‘275 clearly teaches this structure allows the chamber wall 3 to be replaced with an alternative one having a different height and/or diameter ([0061]), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height of the removable chamber wall, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05 (the claimed “the crowns having a height between 1 cm and 20 cm”).

Regarding to Claim 6,
at least one of the crowns either (i) including a dielectric material, including a gas injection system, or (ii) comprising metal with an inner diameter smaller than an inner diameter of the resonant cavity”).

Regarding to Claim 8,
‘275 further teaches and the susceptor 5 is made of a material, such as quartz or ceramic ([0053], note the material is an electrically insulating material, thus the susceptor is electrically insulated from the metal chamber wall and metal baffle, the claimed “wherein the substrate holder module is electrically insulated from the enclosure and/or the tray”).

Regarding to Claim 14,
As discussed in the claim 1 rejection above, ‘275 has the imported substrate cooling module (the claimed “comprising the cooling control module”).

Regarding to Claims 15-16,
‘275 further teaches the susceptor 5 is provided with wafer support pins (not shown) that can project and retreat relative to the surface of the susceptor 5 to support the wafer W and move it up and down ([0054], the claimed “wherein the substrate 

Regarding to Claim 17,
‘275 teaches the microwaves are guided through the rectangular waveguide tube 37b, mode transducer 40, and coaxial waveguide tube 37a in this order, and are then propagated through the inner conductive body 41 to the planar antenna member 31. Then, the microwaves are radiated from the slots of the planar antenna member 31 through the transmission plate 28 into the chamber 1 ([0081], the claimed “wherein the wave coupling module is located in an upper part of the first enclosure part and from a bottom of the second enclosure part”).

‘275 is silent about the “at least 25 cm”. however, ‘275 clearly teaches a different height and/or diameter ([0061], note changing the removable chamber wall with different height also changes a distance from the bottom of a lower housing below the removable chamber wall), thus, the height and/or diameter is an adjustable parameter, in other words, the dimension is a result effective parameter.
  
Consequently, even if ‘275 is silent about a specific number for the height, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 1 rejection above, further in view of Fink (US 20040149389, hereafter ‘389).
Regarding to Claim 2,
Note as discussed in the claim 1 rejection above, the examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…” in the claim 1.
Further, Claim 2 recites the “comprising at least an additional modulation element, the additional modulation element being selected from: the tray; the gas distribution module; and the substrate cooling control module”.
Because ‘275 further teaches the outer periphery of the susceptor 5 is surrounded by an annular baffle plate 7 supported by a plurality of support members 7a. The baffle plate 7 has a number of through holes (not shown) ([0054]) and the baffle corresponds to the applicants’ tray, the examiner elects “the tray”, as the claimed “at least an additional modulation element” of Claim 2.

Herein, “the tray” of Claim 2 indicates “a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass” of Claim 1. 
(BOLD and ITALIC letter) of:
“a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass”.

‘389 is analogous art in the field of processing apparatus (title). ‘389 teaches the pumping baffle 40 slides along the center line of the wafer chuck assembly/lower electrode 41 in the axial direction, and the adjusting of the pumping baffle 40 (i.e., changes in the tilt or elevation) causes changes in the fluid flow and pressure within the process chamber and changes the flow of plasma within the chamber ([0037]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to be movable in a vertical direction, for the purpose of changing in the fluid flow and pressure within the process chamber and changing the flow of plasma within the chamber.

Regarding to Claim 9,
As discussed in the claim 2 rejection above, ‘275 has the modified baffle (the claimed “comprising the tray”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 1 rejection above, further in view of ‘389 and Guha (US 20140051253, hereafter ‘253).
Regarding to Claim 10,
As discussed in the claim 2 rejection above, by teaching of ‘389 has the claimed “a tray mobile in vertical translation in order to change the shape and volume of the resonant cavity and including through openings allowing the gases to pass” of Claim 1.

‘275, ‘824, ‘068, ‘553 and ‘389 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein the tray includes at least one cooling channel connected to a cooling system and adapted to cool the tray.

‘253 is analogous art in the field of processing apparatus (title). ‘253 teaches the plasma baffle ring 300 is optionally temperature controlled by a thermal control mechanism 331, and the plasma baffle ring 300 may include internal flow passages 350 (See FIG. 2A) disposed in the inner support ring 301 or in an alternate embodiment the internal flow passages 350 may be disposed in inner and outer support rings 301, 302 of the plasma baffle ring, wherein a chiller pumps a coolant therethrough in order to cool the plasma baffle ring 300 ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the baffle of ‘275, so to .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘275, ‘824, ‘068 and ‘553, as being applied to Claim 1 rejection above, further in view of Coe et al. (US 20140150713, hereafter ‘713) and Sasaki et al. (US 20050205015, hereafter ‘015).
Regarding to Claims 11-12,
Note as discussed in the claim 1 rejection above, the examiner elects the “substrate cooling control module”, as the claimed “at least one modulation element, the at least one modulation element being selected from…” in the claim 1.
Further, Claim 11 recites the “comprising the gas distribution module”.
Herein, “the gas distribution module” of Claim 11 indicates “a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface and a plurality of gas distribution nozzles forming channels between the surfaces adapted to conduct a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate” of Claim 1. 

Thus, ‘275, ‘824, ‘068 and ‘553 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: a gas distribution module, including: a removable gas distribution plate comprising an inner surface, an outer surface and a plurality of gas distribution nozzles forming channels between the surfaces adapted to conduct a gas flow, and a support device connected to a cooling system and adapted to accommodate the removable gas distribution plate,
Claim 12: wherein the support device comprises channels adapted to circulate a gas or liquid in the support device.

‘713 is analogous art in the field of processing apparatus (abstract). ‘713 teaches the gas inlet array 124 also comprises a housing 128 defining a cavity 130 for receiving process gases from one or more gas inlet pipes. The housing 128 also defines the plurality of inlet nozzles for injecting process gases from the cavity 130 into the plasma chamber 102 and towards the substrate holder 104 ([0058], note based on Figs. 2-4, the lower portion of the housing can be interpreted as a plate portion having plural through holes and the other portion of the housing is a support device. Further note, the showerhead assembly is assembled within the chamber, therefore, when a periodic maintenance such as cleaning or replacement is performed, it is obvious that the shower assembly is removable or detachable from the chamber, for the purpose of easy and simple maintenance. Still furthermore, MPEP clearly guides making separable or integral is an obvious matter, see MPEP 2144.04).

‘015 is analogous art in the field of processing apparatus (title). ‘015 teaches the shower plate 130 is provided with heating means 111. The heating means 111 has a high-temperature medium circulator 134. The high-temperature medium circulator 134 includes a pump 134a, a circulation path 134b, a heater (not shown), and high-temperature fluid. The high-temperature fluid may be, for example, air, gas, or liquid 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shower head assembly, into the apparatus of ‘275, for the purpose of ensuring uniform gas flow, and further to have added a temperature control means, in the housing of the shower head assembly, for the purpose of maintaining temperature of the supplied gas.

Regarding to Claim 13,
Fig. 2 of ‘713 shows the lower plate portion having plural through holes are connected to the housing 128 through an end portions of the plate portion, and the temperature control of the shower head is obtained by the imported temperature control means, thus heat transfer over the housing and the plate portion is obtained through connected portion of the plate portion and the housing (the claimed “wherein the removable gas distribution plate includes at least one end part that does not comprise distribution nozzles and is adapted to be in contact with the support device on a surface, of the inner surface of the removable gas distribution plate, in order to improve heat transfer”).

Consequently, even if the combined apparatus is silent about a specific number range, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed on 02/14/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718